t c summary opinion united_states tax_court curtis muhammad petitioner v commissioner of internal revenue respondent docket no 14743-05s filed date curtis muhammad pro_se harry j negro for respondent ruwe judge this case was heard pursuant to section in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure after concessions by the parties the issues for decision are whether petitioner can deduct dollar_figure on schedule a itemized_deductions for cash charitable_contributions dollar_figure on schedule c profit or loss from business for legal and professional expenses dollar_figure on schedule c for rental expenses and dollar_figure on schedule c for business use of the home some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioner resided in west chester pennsylvania petitioner earned a biomedical engineering degree from a community college in or about and also graduated from lyons tech in while he served in the air force petitioner worked as an accountant during the taxable_year petitioner worked full time for septa and also worked as a financial adviser for waddell reed petitioner timely filed hi sec_2002 federal_income_tax return via electronic_filing petitioner’s return for was prepared the parties stipulated that the proper mortgage interest and real_estate_taxes on schedule a itemized_deductions are dollar_figure and dollar_figure respectively and that the proper mortgage interest and real_estate_taxes on schedule e supplemental income and loss are dollar_figure and dollar_figure respectively at trial petitioner also conceded that he is not entitled to a deduction for a dollar_figure noncash charitable_contribution by chalamar muhammad petitioner’s wife who worked for business management solutions inc bms chester muhammad chalamar muhammad’s father and petitioner’s father-in-law owned bms in petitioner claimed chalamar muhammad as a dependent on hi sec_2002 federal_income_tax return respondent issued petitioner a notice_of_deficiency discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioner has not met the requirements of sec_7491 because he has not met the substantiation requirements or introduced credible_evidence regarding the deductions at issue petitioner reported that his filing_status in was head_of_household respondent did not change petitioner’s status in the notice_of_deficiency nevertheless petitioner testified that he and chalamar muhammad were married in while chalamar muhammad testified that they were not married chalamar muhammad also testified that she could not remember the date when she and petitioner married sec_6001 and sec_1_6001-1 income_tax regs require that any person subject_to tax or any person required to file a return of information with respect to income shall keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matter required to be shown by such person in any return of such tax or information deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the claimed deduction rule a 503_us_79 292_us_435 a charitable_contribution deductions claimed on schedule a respondent disallowed a deduction of dollar_figure that petitioner claimed as charitable_contributions respondent argues that petitioner failed to retain adequate_records and that the documents provided by petitioner to support cash contributions should be disregarded because they do not constitute credible_evidence sec_170 allows as a deduction any charitable_contribution the payment of which is made within the taxable_year deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 in general the regulations require a taxpayer to maintain for each contribution one of the following a canceled check a receipt from the donee or in the absence of a check or receipt other reliable written records sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs provides special rules to determine the reliability of records on the basis of all the facts and circumstances of the particular case and further provides factors to consider in making this determination including whether the writing that evidences the contribution was written contemporaneously and whether the taxpayer keeps regular records of the contributions petitioner had a checking account in however because he claimed to have made only cash charitable_contributions petitioner provided no canceled checks to substantiate his claimed deductions petitioner testified that the total cash charitable_contributions he claimed were based on receipts he received from his mosque but that he could not provide the receipts because he shredded them petitioner produced two documents to substantiate his charitable_contributions the first is the computer-generated list of charitable_contributions prepared by bms the computer- generated document lists weekly contributions of dollar_figure to muhammad mosque no the mosque from january to date a receipt is required to contain the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs dollar_figure total at trial petitioner testified that this document was inaccurate the second is a two-page undated document purportedly from the mosque consisting of a cover letter and a list of total contributions to a variety of mosque funds at the bottom of the first page of the document there is an address line but white correction fluid has been applied to obscure a telephone number on that line the contributions totaling dollar_figure are listed on the second page of the document as follows saviours’ day feb dollar_figure no poor charity dollar_figure obligatory charity dollar_figure mosque no bldg fund dollar_figure local charity dollar_figure year economic plan dollar_figure this document does not show the dates or amounts of the individual contributions petitioner testified that he received the latter document on date nearly years after the alleged charitable_contributions were made and only provided it petitioner had previously submitted another erroneous document to respondent although petitioner eventually conceded that he was not entitled to a noncash charitable_contribution_deduction he originally submitted to respondent a letter that was allegedly from the salvation army the letter is addressed to petitioner and thanks him for donations of furniture and clothing respondent obtained from a supervisor in the vehicle donation program of the salvation army a certification of business records declaring that the letter submitted by petitioner purporting to be from the salvation army was not genuine the certification states that the division of the salvation army from which petitioner’s letter appears to have been sent does not handle furniture and clothing but only vehicle donations to respondent on date the day before trial the first page indicates that the document was issued by sister laverne muhammad delaware valley regional secretary however petitioner testified that laverne muhammad is not the current delaware valley regional secretary petitioner did not provide a statement of charitable_contributions from the current regional secretary or any current recordkeeper at the mosque applying the previously mentioned standards for substantiating deductions for contributions we find that petitioner failed to provide reliable evidence of his purported contributions and failed to meet his burden_of_proof we hold that respondent’s determination disallowing petitioner’s claimed charitable_contribution_deduction is sustained b business_expense deductions claimed on schedule c sec_162 permits a taxpayer to deduct expenses paid_or_incurred during the taxable_year in carrying on the taxpayer’s trade_or_business and requires a taxpayer to prove that the expenses deducted were paid_or_incurred during the taxable_year incurred to carry on the taxpayer’s trade_or_business and ordinary and necessary expenditures of the business see sec_162 403_us_345 legal and professional expenses respondent argues that petitioner failed to substantiate his legal and professional expenses because the receipts submitted by petitioner are untrustworthy petitioner produced four sales receipts from bms the company that employed petitioner’s wife and that was owned by his father-in-law to substantiate his legal and professional expense deductions although he had a checking account each bms receipt indicates a dollar_figure cash payment petitioner testified that the charges on the receipts represented costs incurred while chester muhammad helped him set up a limited_liability_company for his rental real_estate activity the receipts indicate that they were for services including monthly accounting bookkeeping and payroll petitioner testified that he hired an employee whom he paid sometimes with both a check and cash and sometimes just with cash petitioner issued neither a form_w-2 wage and tax statement nor a form_1099 and claimed no deduction for the employee’s wages petitioner testified that he did not deduct his employee’s wages because he did not want the employee to have to pay taxes on them petitioner’s testimony indicates that although the receipts he received from bms represent charges for payroll services his payments to his only purported employee would not necessitate such services other than the bms receipts petitioner failed to produce any substantiation that he actually made payments to his father- in-law or bms or that the purported payments actually related to a trade_or_business given the relationship between petitioner and the people who operated bms the fact that the payments were allegedly made in cash and the fact that the receipts indicate that they were for payroll work that would seem unnecessary we find that petitioner has failed to meet his burden_of_proof respondent’s determination disallowing petitioner’s claimed legal and professional expense deductions is sustained rental expenses respondent argues that petitioner failed to substantiate the dollar_figure rental equipment expense deduction because the invoices submitted by petitioner lack credibility and are generally untrustworthy to substantiate his rental expenses petitioner submitted five invoices from cb associates indicating that he leased a laptop computer for dollar_figure and a printer for dollar_figure from january to date at monthly rates of dollar_figure and dollar_figure for the computer and printer respectively craig brown the invoice dates and amounts purportedly paid in are as follows january 7-dollar_figure april 7-dollar_figure august 7-dollar_figure november 7-dollar_figure december 7-dollar_figure the return address for cb associates on the invoices was incorrect because it had the wrong continued petitioner’s brother-in-law owns cb associates petitioner claimed a deduction for the rental expense of the printer but not the computer on his return although the total lease price referenced in the invoices is based on a 12-month lease_term the term referenced on the invoices is for only the months between january and date petitioner had a checking account in but purports to have paid dollar_figure using multiple money orders for the lease of the computer and printer from cb associates petitioner did not produce any money order receipts or a lease agreement to substantiate the expense he claimed on his return for the lease of the printer petitioner testified that after months he returned the computer and printer via mail to his brother-in-law in houston texas bearing in mind the questionable nature of several other documents that petitioner produced in this case invoices purporting to be from a family_member at an address that does not exist are insufficient to substantiate petitioner’s rental expense deductions we find that petitioner has failed to meet his burden_of_proof and hold that respondent’s determination continued zip code petitioner initially testified that craig brown was his father’s son but he refers to him as his brother-in-law throughout the rest of his testimony disallowing petitioner’s claimed rental_expense_deduction is sustained business use of home respondent argues that petitioner is not eligible for a business use of home deduction because his residence was not his principal place of trade_or_business if the court decides that petitioner’s residence was his principal place of trade_or_business respondent argues that the deductions petitioner claimed in relation to the business use of home other than mortgage interest and real_estate_taxes should be disallowed for a lack of substantiation mortgage interest and real_estate_taxes on petitioner’s home have already been allowed sec_280a provides as a general_rule that no deduction otherwise allowable to an individual shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the seemingly prohibitory rule_of sec_280a is ameliorated by sec_280a which provides exceptions for certain business uses as petitioner submitted to respondent a form_1098 mortgage interest statement former form in support of mortgage interest_expenses of dollar_figure and real_estate_taxes of dollar_figure for petitioner’s personal_residence petitioner also produced an identical form_1098 latter form except for the fact that the amount for real_estate_taxes was changed from dollar_figure to dollar_figure an amount which petitioner originally included on schedule a of his return the parties stipulated that the former form_1098 was correct and the latter form_1098 was incorrect because it indicated an improper amount for real_estate_taxes relevant herein sec_280a provides that the general_rule of sec_280a is not applicable to any item to the extent it is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer or as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business_expenses deducted as a business use of home must be deductible under sec_162 or some other code section see sec_280a petitioner testified that he used his basement as his home_office the evidence and testimony available do not indicate that petitioner met with clients or customers in his basement therefore petitioner’s deductions for business use of home can only be sustained if he used the basement on a regular basis as the principal_place_of_business for a trade_or_business petitioner argues that an income statement which lists operating_expenses and which he testified had been created by bms was created from a log petitioner kept of his expenses and was averaged over the year petitioner argues that this income statement is sufficient to substantiate his business use of home expenses petitioner testified that from date to date he was being trained as a financial adviser for waddell reed and worked out of an office in langhorne pennsylvania after date petitioner was assigned to a waddell reed district_office located in philadelphia pennsylvania where petitioner had a desk from which to work petitioner also testified that he received assistance from chester muhammad in setting up a limited_liability_company for his rental real_estate but petitioner failed to establish that he actually operated this enterprise from his basement in terms of working in a business petitioner refers mostly to his job as a financial adviser for waddell reed the evidence and testimony indicate that petitioner’s principal_place_of_business was the office of waddell reed in langhorne pennsylvania until date and in philadelphia pennsylvania for the rest of we find that petitioner has failed to establish that his basement was his principal_place_of_business in because petitioner has failed to meet the requirements necessary to apply a sec_280a exception to the general_rule of sec_280a it is unnecessary to examine whether petitioner substantiated the expenses he deducted in relation to the purported business use of home respondent’s determination disallowing petitioner’s claimed business use of home deduction is sustained to reflect the foregoing decision will be entered under rule
